Citation Nr: 0814161	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision and an October 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In 
November 2002, the RO denied service connection for 
hypertension.  In October 2004, the RO denied entitlement to 
a rating in excess of 30 percent for PTSD and entitlement to 
a TDIU.

In November 2006, the veteran submitted medical evidence 
related to a claim concerning diabetes mellitus.  This matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  

The veteran seeks secondary service connection for 
hypertension.  He argues that his hypertension is related to 
his service-connected diabetes mellitus.  Service connection 
on a secondary basis may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence that shows: 
(1) a current disability exists; and (2) the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The record shows that the veteran is service-connected for 
diabetes mellitus and that there is a current diagnosis of 
hypertension of record (see, e.g., VA outpatient record of 
May 2002, VA examination report of August 2002, and VA 
examination report of July 2004).  During the August 2002 VA 
examination, the veteran was diagnosed with essential 
hypertension, which by definition is hypertension occurring 
without discoverable organic cause.  See Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  The July 
2004 examiner found that the veteran had hypertension, 
developing into constant hypertension.  The regulations 
pertinent to claims for service connection on a secondary 
basis were recently amended in light of the case Allen v. 
Brown, 7 Vet. App. 439 (1995).  They now provide that any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  In other words, the nonservice-connected disease 
or injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310 (2007).  The 
RO has not sought an opinion regarding the etiology of the 
veteran's hypertension and the RO/AMC should obtain an 
opinion regarding whether the veteran's hypertension is due 
to or aggravated by his service-connected type II diabetes 
mellitus.  

The veteran's claim for service connection is based on 
hypertension being secondary to service-connected disability.  
However, he has not been provided notice of the information 
and evidence that is necessary to substantiate a claim for 
secondary service connection.  See 38 U.S.C.A. § 5103(a).  
This should be accomplished on remand.  

The veteran also seeks an increased evaluation for his 
service-connected PTSD.  The record reflects some 
inconsistencies regarding the degree of the veteran's 
disability.  On the most recent VA examination in July 2004, 
his thought processes were coherent with no flight of ideas, 
no loose associations and no suicidal or homicidal ideations.  
His GAF was 58.  Four months thereafter, in a November 2004 
statement, a VA examiner who treated the veteran in group 
therapy sessions, reported that the veteran's PTSD had a 
severe impact on his daily functioning and that he has been 
unable to be employed due to his PTSD.  It was noted that the 
veteran's PTSD symptoms resulted in marked restriction of his 
daily activities of daily living, marked difficulties in 
maintaining social functioning and marked difficulties in 
maintaining concentration, persistence or pace.  It was noted 
that his GAF as of November 9, 2004 was 47.  A review of the 
veteran's progress notes in his group therapy dated through 
2006 reflects that he repeatedly was noted to participate 
actively in the group discussions and did not have any 
suicidal or homicidal ideation.  In September 2005, it was 
noted that the veteran invited his group members to view a 
part of the Vietnam memorial that weekend and to participate 
in a veterans' group that has activities for veterans.  In 
December 2005, he discussed his girlfriend's involvement in 
his life and stated that he and a group of veterans were 
interested in informing local ministers and church leaders 
about PTSD.  

A decision on a claim for an increased rating must reflect 
the veteran's current condition.  Francisco v.  Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  To 
properly evaluate the veteran's PTSD, the Board finds that a 
current disability examination is necessary.  

The veteran is also claiming entitlement to a TDIU.  He has 
been granted disability benefits from the Social Security 
Administration (SSA) based on PTSD as well as other 
nonservice-connected disorders.  The record does not contain 
a medical opinion as to whether the veteran is unable to 
secure and maintain gainful employment (physical or 
sedentary) solely in light of his service-connected 
disorders.  As stated by the Court in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994), the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 362, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue.  

Finally, in a statement dated March 31, 2004, the veteran 
requested that he be scheduled for a hearing with a hearing 
officer.  This should be accomplished on remand.  Any recent 
VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an explanation as to (1) the 
information and evidence not of record 
that is necessary to substantiate a claim 
for secondary service connection for 
hypertension; (2) about the information 
and evidence that VA will seek to 
provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request that he provide 
any evidence in his possession that 
pertains to the claim.  

2.  Obtain the veteran's treatment 
records from the VA facility in 
Birmingham, dated since April 2007.

3.  Thereafter, the veteran should be 
afforded VA general medical and 
psychiatric examinations.  The claims 
folder and a copy of this remand are to 
be made available to the examiners for 
review in conjunction with the 
examinations.  All studies deemed 
necessary by the examiners are to be 
performed. 

As to the psychiatric examiner, following 
examination of the veteran, the  examiner 
should identify what symptoms, if any, 
the veteran currently manifests or has 
manifested in the recent past that  are 
attributable to his service-connected  
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.  

On general medical examination, the 
examiner should evaluate the veteran's 
diabetes mellitus and hypertension.  The 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's diabetes mellitus either (a) 
caused or (b) aggravated his 
hypertension.   

In light of the veteran's medical, 
educational and vocational history, the 
examiners are requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
all of the veteran's service-connected 
disabilities (currently PTSD and diabetes 
mellitus), as opposed to any nonservice- 
connected disabilities and advancing age.  
In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities, and whether any 
limitation on his employment is likely to 
be permanent.  

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached. 

4.  Finally, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



